Name: 79/783/EEC: Council Decision of 11 September 1979 adopting a multiannual programme (1979 to 1983) in the field of data processing
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-09-13

 Avis juridique important|31979D078379/783/EEC: Council Decision of 11 September 1979 adopting a multiannual programme (1979 to 1983) in the field of data processing Official Journal L 231 , 13/09/1979 P. 0023 - 0028 Greek special edition: Chapter 16 Volume 1 P. 0054 Spanish special edition: Chapter 13 Volume 10 P. 0160 Portuguese special edition Chapter 13 Volume 10 P. 0160 ****( 1 ) OJ NO C 241 , 10 . 10 . 1977 , P . 41 . ( 2 ) OPINION DELIVERED ON 27 OCTOBER 1977 ( NOT YET PUBLISHED IN THE OFFICIAL JOURNAL ). ( 3 ) OJ NO C 86 , 20 . 7 . 1974 , P . 1 ( CORRIGENDUM OJ NO C 91 , 3 . 8 . 1974 , P . 10 ). ( 4 ) SEE PAGE 1 OF THIS OFFICIAL JOURNAL . ( 5 ) SEE PAGE 29 OF THIS OFFICIAL JOURNAL . ( 1 ) OJ NO C 231 , 13 . 9 . 1979 , P . 1 . COUNCIL DECISION OF 11 SEPTEMBER 1979 ADOPTING A MULTIANNUAL PROGRAMME ( 1979 TO 1983 ) IN THE FIELD OF DATA PROCESSING ( 79/783/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 235 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ), HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ), WHEREAS , IN ITS RESOLUTION OF 15 JULY 1974 ON A COMMUNITY POLICY ON DATA PROCESSING ( 3 ), THE COUNCIL CONSIDERED IT DESIRABLE TO PREPARE , IN THE MEDIUM TERM , A SYSTEMATIC COMMUNITY PROGRAMME TO PROMOTE RESEARCH , INDUSTRIAL DEVELOPMENT AND APPLICATIONS OF DATA PROCESSING ; WHEREAS , WITH A VIEW TO THE EFFECTIVE ACHIEVEMENT OF THE COMMON MARKET , THE IMPROVED USE OF DATA PROCESSING AND THE HARMONIOUS INCORPORATION OF DATA PROCESSING IN SOCIETY , A SERIES OF GENERAL MEASURES SHOULD BE TAKEN , PARTICULARLY IN THE AREA OF STANDARDIZATION , PUBLIC PROCUREMENT , COOPERATION BETWEEN RESEARCH CENTRES AND ORGANIZATIONS SUPPORTING THE USE OF DATA PROCESSING , TRAINING , PROTECTION OF INDIVIDUAL PRIVACY AND OF INDUSTRIAL PROPERTY AND A CAREFUL STUDY BE MADE OF DEVELOPMENTS IN THIS FIELD , TAKING INTO ACCOUNT ITS INFLUENCE ON EMPLOYMENT GENERALLY ; WHEREAS THE USE OF DATA PROCESSING SHOULD BE DEVELOPED EFFICIENTLY ; WHEREAS COOPERATION BETWEEN USERS ON A COMMUNITY SCALE SHOULD BE PROMOTED TO THIS END , IN PARTICULAR THROUGH THE DEVELOPMENT OF SOFTWARE AND OF APPLICATIONS WITH A VIEW TO MORE EFFECTIVE STANDARDIZATION AND GREATER PORTABILITY ; WHEREAS , TO THIS END , THE PROGRAMME SHOULD COVER PARTICULARLY THE COORDINATION OF NATIONAL PROMOTION MEASURES AND , IN APPROPRIATE AREAS OF COMMON EUROPEAN INTEREST , COMMUNITY SUPPORT ; WHEREAS THIS SUPPORT WILL BE ENSURED IN ACCORDANCE WITH COUNCIL REGULATION ( EEC ) NO 1996/79 OF 11 SEPTEMBER 1979 ON A COMMUNITY SUPPORT MECHANISM IN THE FIELD OF DATA PROCESSING ( 4 ); WHEREAS THE COMMISSION SHOULD ENSURE THAT THE PROGRAMME IS IMPLEMENTED ; WHEREAS IT WILL BE ASSISTED IN THIS TASK BY THE ADVISORY COMMITTEE FOR THE MANAGEMENT AND COORDINATION OF DATA-PROCESSING PROGRAMMES , SET UP UNDER DECISION 79/784/EEC ( 5 ); WHEREAS THE PROGRAMME SHOULD BE EXAMINED AND , POSSIBLY , REVISED AFTER TWO YEARS ; WHEREAS THE PROGRAMME APPEARS NECESSARY IF CERTAIN COMMUNITY AIMS IN THE OPERATION OF THE COMMON MARKET ARE TO BE ACHIEVED ; WHEREAS THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY HAS NOT HOWEVER PROVIDED THE NECESSARY POWERS , HAS DECIDED AS FOLLOWS : ARTICLE 1 A FOUR-YEAR PROGRAMME IS HEREBY ADOPTED FOR THE FIELD OF DATA PROCESSING . ITS OBJECTS ARE AS FOLLOWS : - GENERAL MEASURES : STANDARDIZATION , PUBLIC PROCUREMENT , COLLABORATION BETWEEN RESEARCH CENTRES AND ORGANIZATIONS SUPPORTING THE USE OF DATA PROCESSING , A STUDY OF THE SECTOR AND OF EMPLOYMENT , THE CONFIDENTIALITY AND SECURITY OF DATA , AND LEGAL PROTECTION FOR COMUPTER PROGRAMS , - PROMOTION MEASURES : MEASURES COVERING SOFTWARE , APPLICATIONS AND ASPECTS TO BE AGREED ON BY THE COUNCIL IN THE LIGHT OF THE STUDIES CARRIED OUT WITHIN THE FRAMEWORK OF THE GENERAL MEASURES AND IN IMPLEMENTATION OF THE COUNCIL RESOLUTION OF 11 SEPTEMBER 1979 ON A COMMUNITY ACTION PROMOTING MICRO-ELECTRONIC TECHNOLOGY ( 1 ). THE PROGRAMME IS DEFINED IN THE ANNEX HERETO . ARTICLE 2 THE APPROPRIATIONS NECESSARY FOR THE IMPLEMENTATION OF THE PROGRAMME , THE MAXIMUM AMOUNT OF WHICH SHALL BE FIXED AT 10 MILLION EUROPEAN UNITS OF ACCOUNT FOR THE GENERAL PROJECTS AND AT 15 MILLION EUROPEAN UNITS OF ACCOUNT FOR THE PROMOTION PROJECTS FOR THE DATA-PROCESSING SECTOR , SHALL BE ENTERED IN THE BUDGET OF THE EUROPEAN COMMUNITIES . ARTICLE 3 THE COMMISSION SHALL ENSURE IMPLEMENTATION OF THE PROGRAMME , WITH A PARTICULAR VIEW TO COORDINATING NATIONAL PROGRAMMES AND MEASURES AND TO GRANTING COMMUNITY FINANCIAL SUPPORT FOR CERTAIN PROJECTS OF COMMON EUROPEAN INTEREST . IT SHALL BE ASSISTED BY THE ADVISORY COMMITTEE FOR THE MANAGEMENT AND COORDINATION OF DATA-PROCESSING PROGRAMMES . ARTICLE 4 THE COMMISSION SHALL SUBMIT AN ANNUAL REPORT TO THE COUNCIL . BOTH THE PROGRAMME AND THE DETAILS OF ITS MANAGEMENT SHALL BE EXAMINED IN 1981 , TO ALLOW FOR THE IMPLEMENTATION OF POSSIBLE MODIFICATIONS FROM THE BEGINNING OF 1982 . THE COMMISSION SHALL , ON THE ADVICE OF THE COMMITTEE REFERRED TO IN ARTICLE 3 , SUBMIT TO THE COUNCIL ANY RELEVANT PROPOSALS FOR MODIFICATION OF THE PROGRAMME WITHIN THE LIMITS OF THE AMOUNTS LAID DOWN IN ARTICLE 2 . ARTICLE 5 1 . IN ACCORDANCE WITH ARTICLE 228 OF THE TREATY , THE COMMUNITY MAY CONCLUDE AN AGREEMENT WITH NON-MEMBER STATES PARTICIPATING IN EUROPEAN COOPERATION IN THE FIELD OF SCIENTIFIC AND TECHNICAL RESEARCH ( COST ) WITH A VIEW TO ENSURING COOPERATION BETWEEN THE COMMUNITY TELE-DATA PROCESSING PROJECT REFERRED TO IN POINT 1.3.1 ( E ) OF THE ANNEX AND THE RELEVANT PROGRAMMES OF SUCH STATES . 2 . THE COMMISSION IS HEREBY AUTHORIZED TO NEGOTIATE THE AGREEMENT REFERRED TO IN PARAGRAPH 1 IN ACCORDANCE WITH THE CONCLUSIONS APPROVED BY THE COUNCIL ON 18 JULY 1978 CONCERNING COST . DONE AT BRUSSELS , 11 SEPTEMBER 1979 . FOR THE COUNCIL THE PRESIDENT R . MC SHARRY **** ( 1 ) OJ NO L 13 , 15 . 1 . 1977 , P . 1 . ( 1 ) OJ NO L 255 , 6 . 10 . 1977 , P . 25 . ( 2 ) OJ NO L 255 , 6 . 10 . 1977 , P . 22 . ANNEX MULTIANNUAL PROGRAMME ( 1979 TO 1983 ) FOR A COMMUNITY POLICY IN THE FIELD OF DATA PROCESSING 1 . GENERAL MEASURES 1.1 . STANDARDIZATION POLICY AIMS : ( A ) TO DEFINE PRIORITY SECTORS AFTER THE WIDEST POSSIBLE CONSULTATION WITH USERS AND INDUSTRY ; ( B ) TO PROMOTE RESEARCH OR ANY OTHER FORM OF ACTION DESIGNED TO FOSTER A COMMUNITY CONTRIBUTION TOWARDS INTERNATIONAL STANDARDS AND , WHERE NECESSARY , PRACTICES APPROVED AT COMMUNITY LEVEL ; ( C ) TO ENSURE THAT THE MEMBER STATES APPLY STANDARDS APPROVED AT COMMUNITY LEVEL , PARTICULARLY IN THE PUBLIC SECTOR , AND TO ENCOURAGE THEIR GENERAL APPLICATION THROUGH CONCERTED MEASURES BETWEEN NATIONAL CENTRES COMPETENT IN THE MATTER ; ( D ) TO LOOK TO THE DISSEMINATION OF COMMUNITY INFORMATION IN THE FIELD OF STANDARDIZATION ; ( E ) TO FACILITATE CONTRIBUTION OF COMMUNITY ORGANIZATIONS TOWARDS INTERNATIONAL STANDARDIZATION . 1.2 . PUBLIC PROCUREMENT AIMS : ( A ) TO DETERMINE THE MOST EFFICIENT METHODS FOR THE RAPID APPLICATION IN THE PUBLIC PROCUREMENT SECTOR OF STANDARDS ON WHICH AGREEMENT HAS BEEN REACHED ; ( B ) TO EXAMINE THE MEASURES REQUIRED IN THE PUBLIC PROCUREMENT SECTOR TO ASSIST EUROPEAN INDUSTRY IN PREPARING FOR THE FULL APPLICATION OF THE RELEVANT COMMUNITY RULES ; ( C ) TO COORDINATE NATIONAL EFFORTS CONCERNING THE GENERAL APPRAISAL OF SYSTEMS AND , IN CONJUNCTION WITH NATIONAL RESEARCH CENTRES IN THE FIELD OF DATA PROCESSING , TO LAY DOWN PRINCIPLES FOR THE ESTABLISHMENT OF APPRAISAL CRITERIA ; ( D ) TO STUDY THE POSSIBILITY OF LAYING DOWN A NUMBER OF PRINCIPLES TO BE APPLIED IN THE EVALUATION OF TENDERS ; ( E ) TO STUDY THE POSSIBILITY OF ESTABLISHING COMMON PRINCIPLES ON THE BASIS OF WHICH STANDARD CONDITIONS OF CONTRACT CAN BE DRAWN UP ; ( F ) TO ORGANIZE EXCHANGES OF TECHNICAL EXPERIENCE BETWEEN NATIONAL DEPARTMENTS RESPONSIBLE FOR PUBLIC PROCUREMENT AND TO PROMOTE THESE EXCHANGES BY COORDINATING THE WORK OF NATIONAL RESEARCH CENTRES IN THE FIELD OF DATA PROCESSING ; ( G ) TO COMPARE THE PROGRESS OF EUROPEAN INDUSTRY WITH THE MEASURES TAKEN BY THE MEMBER STATES IN THE AREA OF DATA-PROCESSING PROCUREMENT ; TO COLLECT THE NECESSARY STATISTICAL DATA ; TO FACILITATE THE ESTABLISHMENT OF EQUAL CONDITIONS FOR THE ACCESS OF COMPANIES TO COMMUNITY MARKETS WITHIN THE FRAMEWORK OF COUNCIL DIRECTIVE 77/62/EEC OF 21 DECEMBER 1976 COORDINATING PROCEDURES FOR THE AWARD OF PUBLIC SUPPLY CONTRACTS ( 1 ); ( H ) TO IDENTIFY TOPICS LIKELY TO LEAD TO THE DEVELOPMENT OF PROJECTS OF COMMON INTEREST TO PUBLIC PROCUREMENT AGENCIES . 1.3 . GENERAL ASPECTS OF THE DATA-PROCESSING POLICY 1.3.1 . COLLABORATION IN RESEARCH AND DEVELOPMENT AIMS : ( A ) THE ESTABLISHMENT OF PROCEDURE FOR JOINT CONSULTATIONS BETWEEN RESEARCH CENTRES AND WITH THE COMMUNITY TO ENSURE EFFECTIVE CONTACT WITH THE COMMISSION IN THE FRAMEWORK OF THE COMMUNITY DATA-PROCESSING POLICY ; ( B ) THE EXECUTION OR EXTENSION OF STUDIES IN SUPPORT OF THE USE OF INFORMATICS WHICH ARE DECIDED ON BY THE COUNCIL ( 2 ); ( C ) A CONTRIBUTION TOWARDS THE STUDIES DECIDED ON BY THE COUNCIL IN THE FIELD OF SOFTWARE PORTABILITY ( 1 ), AND TOWARDS THEIR DEVELOPMENT WITH REGARD TO SELECTION CRITERIA AND THE ASSESSMENT OF CERTAIN FACTORS ; ( D ) THE ASSISTANCE OF EXPERTS IN CONTRIBUTING TOWARDS EXAMINATION OF TECHNICAL DOCUMENTS AS REGARDS THE AWARD OF CONTRACTS IN THE FIELD OF DATA PROCESSING ; ( E ) THE DISCUSSION AND POSSIBLE DEFINITION OF RESEARCH PROJECTS IN THE CONTEXT OF THE COMMUNITY DATA-PROCESSING POLICY , FOR THE PURPOSE OF : ( I ) PROMOTING COLLABORATION AND THE EXCHANGE OF RESULTS BETWEEN RESEARCH TEAMS , USERS AND GROUPS OF USERS , ( II ) POOLING OF RESOURCES , ( III ) DEVELOPING SOLUTIONS TO TRANSNATIONAL PROBLEMS , ( IV ) TRANSFERRING RESULTS TO INDUSTRY , ( V ) PROMOTING STANDARDIZATION , IN PARTICULAR BY SUPPORT FOR : ( I ) THE MOBILITY OF RESEARCH WORKERS AND FOR OTHER FORMS OF COLLABORATION RELATING TO RESEARCH INTO REAL-TIME DATA PROCESSING , AND ( II ) CONCERTING THE MEMBER STATES ' RESEARCH ACTIVITIES IN THE FIELD OF NETWORK TECHNOLOGY . 1.3.2 . MEDIUM-TERM STUDY OF THE DATA-PROCESSING SECTOR AIMS : ( A ) CONTINUATION ON A PERMANENT BASIS OF THE WORK WHICH LED TO THE PREPARATION OF THE REPORT ON DEVELOPMENTS IN THE DATA-PROCESSING SECTOR REQUIRED UNDER THE COUNCIL RESOLUTION OF 15 JULY 1974 ON A COMMUNITY POLICY ON DATA PROCESSING ; ( B ) WIDENING OF THE TERMS OF REFERENCE OF THE WORK TO INCLUDE FORWARD DATA IN THE MEDIUM AND LONG TERM . IN THIS CONTEXT , THE EXECUTION OF STUDIES OF THE MARKET AND THE PRIORITIES FOR POSSIBLE COMMON MEASURES IN THE FIELD OF PERI-INFORMATICS ; ( C ) ESTABLISHMENT OF THE NECESSARY RELATIONS WITH ORGANIZATIONS WORKING IN SIMILAR FIELDS SO AS TO COMPARE THE RESULTS OBTAINED AND AVOID DUPLICATION ; ( D ) PREPARATION OF AN ANNUAL CONSOLIDATED REPORT CONTAINING AN INTERPRETATION OF STATISTICAL DATA AND THE APPROPRIATE DIAGNOSES ; ( E ) SYSTEMATIC STUDIES IN THE FIELD OF ELECTRONIC COMPONENT TECHNOLOGY WITH A VIEW TO DEFINING THE ASPECTS OF AND WAYS OF IMPLEMENTING PROJECTS WHICH WILL BE THE SUBJECT OF COMMISSION PROPOSALS UNDER THE COUNCIL RESOLUTION OF 11 SEPTEMBER 1979 ON A COMMUNITY PROJECT PROMOTING MICRO-ELECTRONIC TECHNOLOGY . 1.3.3 . EFFECTS OF DATA PROCESSING ON EMPLOYMENT AND ITS IMPACT ON SOCIETY AIMS : ( A ) INTRODUCTION , WITH THE GOVERNMENTS OF THE MEMBER STATES AND BOTH SIDES OF INDUSTRY , OF SUITABLE METHODS FOR ENSURING THE COLLECTION OF DATA OR THE HOLDING OF ANY NECESSARY DISCUSSIONS ON THE SUBJECT ; ( B ) INCLUSION OF EMPLOYMENT PROBLEMS IN THE MEDIUM- AND LONG-TERM STUDY OF THE DATA-PROCESSING SECTOR , INCLUDING REGIONAL ASPECTS ; ( C ) OTHER ASPECTS OF THE IMPACT OF DATA PROCESSING ON SOCIETY , IN PARTICULAR TRAINING PROBLEMS . 1.3.4 . CONFIDENTIALITY AND DATA SECURITY AIMS : ( A ) FURTHER STUDIES ON CONFIDENTIALITY AND DATA SECURITY ; ( B ) EXAMINATION OF LEGISLATION IN FORCE OR IN PREPARATION IN THE MEMBER STATES AND DISCUSSION OF HARMONIZATION POSSIBILITIES AND OF INSTRUMENTS WHICH MIGHT BE IMPLEMENTED AT COMMUNITY LEVEL ; ( C ) DEVELOPMENT AT COMMUNITY LEVEL OF COOPERATION WITH NON-MEMBER STATES WITH A VIEW TO THE EXCHANGE OF KNOWLEDGE AND OF EXPERIENCE GAINED IN THIS FIELD . 1.3.5 . LEGAL PROTECTION FOR COMPUTER PROGRAMS AIMS : ( A ) CONSULTATION BY THE COMMISSION WITH THE CIRCLES CONCERNED ; ( B ) DEVELOPMENT OF SUITABLE RELATIONS BETWEEN THE COMMISSION AND NATIONAL OR INTERNATIONAL BODIES DEALING WITH THE PROBLEM . 2 . PROMOTION MEASURES 2.1 . GENERAL OBJECTIVES AND CRITERIA 2.1.1 . THE PROGRAMME IS DESIGNED TO PROMOTE PROJECTS OF COMMUNITY INTEREST MEETING THE FOLLOWING OBJECTIVES : ( A ) CONTRIBUTION TOWARDS STANDARDIZATION AND SOFTWARE PORTABILITY POLICIES ; ( B ) BETTER USE OF DATA PROCESSING AND THE CREATION OF MORE UNIFORM MARKETS ; ( C ) RATIONALIZATION OF PUBLIC EXPENDITURE ; ( D ) DEVELOPMENT IN THE COMMUNITY OF A STRONG AND COMPETITIVE EUROPEAN DATA-PROCESSING INDUSTRY , IN PARTICULAR THROUGH INDUSTRIAL COOPERATION WHICH WOULD ENABLE IT TO ACHIEVE BETTER MARKET PENETRATION ; ( E ) APPLICATIONS WHICH IMPROVE THE COMPETITIVENESS OF EUROPEAN INDUSTRY , THUS EXPANDING ITS SHARE OF EXPORTS TO MARKETS OF NON-MEMBER STATES . 2.1.2 . THE PROMOTION MEASURES CONCERN THE SOFTWARE AND APPLICATIONS SUB-SECTOR . 2.1.3 . FINANCING WILL BE PROVIDED BY THE COMMUNITY SUPPORT SCHEME . SINCE UNDERTAKINGS SHOULD , IN PRINCIPLE , SEE THEMSELVES THAT THEIR DEVELOPMENT PROJECTS ARE IMPLEMENTED , THE SCHEME IS DESIGNED IN PARTICULAR TO SUPPLEMENT THE FINANCING OF PROJECTS PRESENTING TOO HIGH A DEGREE OF RISK TO BE ASSUMED BY THE PRIVATE SECTOR ALONE . WITH A VIEW TO MAKING THE MOST EFFICIENT USE OF PUBLIC FUNDS IN THE COMMUNITY AND TO STRENGTHENING THE COMPETITIVENESS OF EUROPEAN INDUSTRY , NATIONAL PROGRAMMES AND MEASURES IN THIS SECTOR MUST BE COORDINATED , SO THAT NATIONAL PROGRAMMES AND THE COMMUNITY PROGRAMME BECOME COMPLEMENTARY ASPECTS CONTRIBUTING TO A COMMON EFFORT AND THEREBY HELP TO ESTABLISH BALANCED COMPETITION . 2.1.4 . ALL PROJECTS MUST SATISFY THE FOLLOWING GENERAL CRITERIA : ( A ) STUDIES AND DEVELOPMENTS MUST BE CAPABLE OF BEING COMPLETED WITHIN THE SPACE OF FOUR YEARS ; ( B ) THE PROJECT MUST NOT BE DEPENDENT ON A PRIOR PROCESS OF LEGAL OR OTHER HARMONIZATION ; ( C ) IMPLEMENTATION OF A PROJECT AT COMMUNITY LEVEL MUST BRING ECONOMIC OR TECHNICAL BENEFITS ; SUCH BENEFITS MUST BE GREATER THAN THOSE IT WOULD ACHIEVE AT NATIONAL LEVEL , WHERE , IN THE ABSENCE OF COMMUNITY AID , THE PROJECT COULD NOT BE IMPLEMENTED , OR COULD BE IMPLEMENTED ONLY WITH DIFFICULTY ; ( D ) ENCOURAGEMENT WILL BE GIVEN TO PROJECTS INVOLVING INDUSTRIAL COOPERATION BETWEEN UNDERTAKINGS FROM DIFFERENT MEMBER STATES . THE EFFICIENCY OF THE PROPOSED METHOD OF COOPERATION WILL THEREFORE BE A FACTOR IN THE ASSESSMENT , THE AIM BEING TO FOSTER THE DEVELOPMENT OF COMMERCIALLY VIABLE INDUSTRIAL STRUCTURES ADAPTED TO THE EUROPEAN SCALE AND TO STRENGTHEN COMPETITION ; ( E ) PROJECTS PROPOSED BY USERS SHOULD BE BASED ON COOPERATION ON A SCALE OF MORE THAN ONE MEMBER STATE ; ( F ) ANY SOFTWARE DEVELOPED IN THESE PROJECTS MUST BE PORTABLE . 2.2 . SOFTWARE AND APPLICATIONS 2.2.1 . GENERAL SOFTWARE SUPPORT MAY BE GRANTED FOR STUDIES AND PROJECTS ON THE DEVELOPMENT OF GENERAL SOFTWARE WHICH , IN ADDITION TO SATISFYING THE GENERAL CRITERIA SET OUT UNDER 2.1.4 , MEET ONE OR MORE OF THE FOLLOWING OBJECTIVES : ( A ) THE IMPLEMENTATION AND DIFFUSION OF STANDARDS AND NORMS ; ( B ) IMPROVED PORTABILITY ; ( C ) IMPROVED CONVERSION CONDITIONS ; ( D ) GREATER EFFICIENCY OF DATA-PROCESSING SYSTEMS ; ( E ) THE DEVELOPMENT OF NETWORK MANAGEMENT TECHNIQUES OR OF TECHNIQUES RELATING TO DISTRIBUTED DATA PROCESSING , WITH A VIEW TO A MORE GENERAL USE OF COMMUNITY STANDARDS AND NORMS . 2.2.2 . APPLICATIONS SUPPORT MAY BE GRANTED FOR APPLICATIONS WHICH , IN ADDITION TO SATISFYING THE GENERAL CRITERIA SET OUT IN 2.1.4 , POSSESS ONE OR MORE OF THE FOLLOWING FEATURES : ( A ) APPLICATIONS OF A TRANSNATIONAL CHARACTER ( E.G . ENVIRONMENTAL MONITORING , AIR , SEA AND LAND TRAFFIC CONTROL , INTERNATIONAL TRANSPORT OPERATIONS , CUSTOMS ); ( B ) APPLICATIONS WHICH HELP , THROUGH DATA PROCESSING , TO FULFILL SPECIFIC EUROPEAN ECONOMIC COMMUNITY POLICY AIMS ( E.G . FREE MOVEMENT OF LABOUR AND CAPITAL , INTERNATIONAL COMMUNICATIONS , AGRICULTURAL AND REGIONAL POLICIES , ENERGY POLICY , ENVIRONMENTAL PROTECTION , SOCIAL POLICY ); ( C ) APPLICATIONS WHICH MAKE FOR OBVIOUS SAVINGS IN PUBLIC EXPENDITURE THROUGH EITHER A JOINT STUDY OR JOINT DEVELOPMENT ( E.G . HEALTH , MEDICAL AND EDUCATIONAL APPLICATIONS LIKELY TO BE IMPLEMENTED IN MORE THAN ONE MEMBER STATE ); ( D ) APPLICATIONS WHICH INCREASE PRODUCTIVITY AND COMPETITIVENESS IN ECONOMIC SECTORS IMPORTANT TO THE COMMUNITY THROUGH EFFECTIVE APPLICATION , TAKING PARTICULAR ACCOUNT OF STANDARDIZATION OBJECTIVES , OF DATA-PROCESSING TECHNIQUES , SUCH AS COMPUTER-AIDED DESIGN ( CAD ), PROCESS AND INDUSTRIAL CONTROL SYSTEMS AND AUTOMATED ADMINISTRATIVE SYSTEMS , WHERE A COMMON NEED ARISES ; ( E ) APPLICATIONS WHOSE IMPLEMENTATION AT COMMUNITY LEVEL IS SUCH AS TO HAVE A SIGNIFICANT IMPACT ON STANDARDS ON A COMMUNITY SCALE AND ON STRATEGIC DEVELOPMENTS IN THE FIELD OF DISTRIBUTED DATA PROCESSING , SUCH AS NETWORKS , DATA COMMUNICATION , ETC . 2.3 . PERI-INFORMATICS AND MICRO-ELECTRONIC TECHNOLOGY IN THE LIGHT OF DEVELOPMENTS IN THE PROGRAMME AND OF STUDIES CARRIED OUT WITHIN THE FRAMEWORK OF THOSE REFERRED TO IN 1.3.2 , THE COMMISSION WILL BE ABLE TO SUBMIT TO THE COUNCIL PROPOSALS ON SUPPORT FOR THESE ASPECTS AND ON OTHER ASPECTS . CRITERIA AND MORE PRECISE OBJECTIVES SHALL BE DRAWN UP IN THE LIGHT OF THE STUDIES UNDERTAKEN AND OF CONSULTATION BETWEEN THE MEMBER STATES IN THE ADVISORY COMMITTEE FOR THE MANAGEMENT AND COORDINATION OF DATA-PROCESSING PROGRAMMES . THE OBJECTIVE OF SUCH CONSULTATION WILL BE TO INSERT IN THE COMMUNITY FRAMEWORK ANY PROMOTION PROGRAMME WHICH MAY APPEAR NECESSARY .